Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim twice recites “a planar central portion” rendering it unclear if Applicant intended to recite two separate planar central portions, in which case Applicant should provide separate and distinct language for each structure in the claim, or if instead the second recitation was meant to refer back to the already recited structure, in which case Applicant should replace the second “a” with “the”.
Further regarding claim 2, the claim recites “a conductive sheet” when claim 1 already recites “a conductive sheet”.  The additional elements of this second-recited conductive sheet correspond to the same additional elements of the conductive sheet as recited in claim 1.  Neither the specification nor the drawings show a system having two such conductive sheets.  Thus, it is unclear whether this second “conductive sheet” and its further recited structures are meant to be a new feature required in addition 
Further regarding claim 3, the claim recites “the arm” but it is unclear whether it is referring to the “at least one connection arm” recited in claim 1 or the “at least one connection arm” recited in claim 2.
Further regarding claim 4, the claim recites “the central part” where antecedent basis only exists for “a central portion”.  Moreover, even if it can be clearly read as referring to the previously recited “central portion”, it is unclear if it is referring to the one recited in claim 1 or the separate one recited in claim 2.  Similarly, it is unclear whether recitation of “the contact” is meant to refer to the one recited in claim 1 or the separate one recited in claim 2.
Further regarding claim 6, it is similarly unclear whether the recitations of “the central portions” and “the contacts” are meant to refer to the ones recited in claim 1 or the separately recited ones in claim 2.  This same logic applies similarly to claims 7 and 8 which each respectively recites “the contacts” and “the central portions”.
Further regarding claims 10 and 19 again recite “a conductive sheet” when “a conductive sheet” has already been recited in claims 1 and 2.  Applicant should provide a distinct label for this “conductive sheet” that makes it clear it is a separate and distinct structure from the other conductive sheets, unless Applicant wishes to refer back to one of them, in which case “a” should be replaced with “the”.
Further regarding claim 17, the claim recites “the metal layers” without antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, claim 1 recites “means for connecting with the top caps of the cells, which are resiliently deformable in an axial direction relative to the orientation of the cells.”  In this claim element, “means” acts as a generic placeholder, and is modified by the functional language “connecting with the top caps of the cells.”  The additional limitations merely add functional/property limits on whatever structure makes up the “means”, but does not provide any additional structure to the generic placeholder capable of performing the primary function of the recited “means”.  Thus, a presumption that 112(f) was 
There is no description provided in the specification of structure that can accomplish this function that is any broader than “connecting with the top caps of the cells” that are resiliently deformable in an axial direction relative to the orientation of the cells is “resiliently deformable contacts having a planar central portion to ensure contact with the top cap of a corresponding cell, a planar central portion being movable relative to a plane of an intermediate element in a displacement parallel to the plane, the planar central portion being urged toward the cell by a material resiliently deformable in a direction perpendicular to the plane, the material being housed between the bottom surface of the top plate and the planar central portion of the contact, the planar central portion being connected to a fixed connection of the conductive sheet by at least one arm.”
Further regarding claim 2, as discussed under the 112(b) rejections, it is unclear whether the conductive sheet of claim 1 and the conductive sheet of claim 2 are separate or identical.  Prior to amendment, both the intermediate element of the conductive sheet recited in claim 1 and the intermediate plate recited in claim 2 referenced themselves back to structure (5) in the drawings.  Moreover, both claims doubly recite numerous structures (“arms” among others) as part of the recited conductive sheets.  Nowhere in the disclosure is a structure described that includes two separate such conductive sheets, nor is such a structure shown anywhere in the drawings.  Thus, it appears that the conductive sheet of the spacer plate in claim 2 is nothing more than the conductive sheet already recited in claim 1.  Accordingly, the Office will construe the conductive sheet recited in claim 2 to merely be a duplicate recitation of the already recited conductive sheet of claim 1.  If this interpretation is erroneous and Applicant intends to define a first conductive sheet and a second conductive sheet, where the second conductive sheet is part of a spacer plate, then the specification and drawings both 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 18, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0364744 to Takano (“Takano”).  Takano discloses a battery pack comprising a plurality of cylindrical cells arranged adjacent to one another with their longitudinal axes parallel, aligned such that each battery has its positive terminal side on one end of the battery pack and its negative terminal on the opposed side of the battery pack.  Takano at [0025].  On the upper side of the battery pack is a positive side collection portion plate (4) and on the lower side of the battery pack is a negative-side collection portion plate (5).  The positive side collection portion includes a conductive positive collector plate, the positive collector plate including elastically deformable contact portions created by etching away cutouts in the conductive sheet.  Id. at paragraph [0039].  The etched cutout leaves a primary substrate of the collector corresponding to the recited intermediate element, a central planar portion (34) that comes into contact with the terminal and an arm that bridges between this moveable central planar portion and the primary substrate of the collector such that the central planar portion can move up/down as needed to contact the battery terminal.  Id. at Fig. 6.  Moreover, included in the arm portion of the collector is a fusible region to act as a protection against over-current.    
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano.  Takano is applied as described above.  Regarding the specific shape arrangement of the arms recited in claims 3, 4, 15 and 16, the Office finds that the shape of such a bridging arm allowing the central planar region to move in order to be in contact with the terminal is nothing more than an obvious design choice well skill of the ordinary artisan.
Claims 5-13, 17 and 20, are rejected under 35 U.S.C. 103 as being unpatenable over Takano in view of U.S. Patent Application Publication No. 2016/0322671 to Wieners.  Regarding claims 5, 7, 10, 11, and 20, Takano is applied as described above.  Wieners discloses that by providing a printed circuit board having contacts to the batteries of a battery pack, rather than being confined to a single connection, such as the parallel arrangement of Takano, the battery connections can be reconfigured as parallel, series, or a combination of the two depending on the voltage/current output requirements of a given application.  Wieners at paragraph [0020].  Accordingly, the person of ordinary skill in the art at the time of invention 
Further regarding claims 6, 12, and 17, Applicant notes in the as filed disclosure that provided metalized through holes in printed circuit boards to provided electrical communication between layers of the printed circuit board were commonly used in the art as of the time of filing.  As-filed disclosure at paragraph [0084].
Further regarding claims 7, 8, and 9, as noted above Takano discloses the importance of providing fusible elements in the current output pathway to protect against over current/over heating.  Accordingly, placing fusible elements elsewhere in this output circuitry would have been nothing more than rearranging a location of the fusible elements or providing additional fuse structures for added protection.
Further regarding claim 13, the battery pack of Takano includes aluminum body elements that bridge between the top and bottom plates.  Moreover, the person of ordinary skill in the art at the time of invention would recognize that the type of wiring contemplated by Wieners would necessarily require electrical connection between the top and bottom plates.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takano and Wieners further in view of U.S. Patent Application Publication No. 2017/0365888 to Kwon (“Kwon”).  Takano and Wieners are silent regarding providing a battery management or other circuit on the PCB.  Kwon discloses that a common additional element to include in a battery pack printed circuit board is a battery management system along with other sensing circuits.  Accordingly, the person of ordinary skill in the art at the time of invention would have recognized that the PCB of Wieners is a convenient place to locate these common ancillary circuit elements of a battery pack.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727